Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RICHARD R. CADMUS, JR.,

Plaintiff,

Case: 1:19-cv-03459 Jury Demand
Assigned To : Unassigned

Assign. Date : 11/15/2019

Description: Pro Se Gen. Civil (F Deck)

CHECKR, INC.

Serve: INCORP SERVICES, INC.
1519 YORK ROAD,
LUTHERVILLE MD, 21093

DEMAND FOR TRIAL BY JURY

JOHN AND JANE DOES 1 THROUGH 10

Defendants.

+ + &£ F FF £ FF FF FF FF FF F FE HF BH *F F

 

MOTION FOR JUDGMENT

—_ - Nee

 

COMES NOW, Richard R. Cadmus Jr. pro se and files this Motion for
Judgment against Checkr, Inc. as follows:
NATURE OF THE CASE
1. This is an action brought by an Uber driver, i.e., Richard R. Cadmus Jr. pro
se, to enforce the provisions of 15 U.S. Code § 1681e. Plaintiff further seeks money
damages for the various and numerous tortious conduct whereby Cadmus allegedly

sustained serious and severe injuries between March 5, 2019 and May 14, 2019.

RECEIVED

NOV 15 2019
1 Clerk, U.S, District and

Bankrupicy Courts 1

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 2 of 22

PARTIES

2. Plaintiff Richard R. Cadmus Jr. is an adult individual who is
domiciled in Baltimore, Maryland. At all related times herein, Cadmus had an
Agreement with Uber Technologies, Inc. to provide rideshare driver services.

3. Defendant CHECKR, INC. (hereinafter “Checkr’) is a corporation
organized under the laws of the state of Delaware. Checkr’s corporate office is located
in the state of California and/or maintains a principle address at 1 Montgomery Street,
Suite 2000, San Francisco CA 94104.

4. At all related time herein, Defendant JOHN AND JANE DOES 1
THROUGH 10(hereinafter “Doe Defendants’) are employees, contractors, agents,
servants, workman or otherwise joint ventures’ who collaborated with and/or were under
the direct or general supervision of Checkr and/or Uber Technologies, Inc.

5. Doe Defendants engaged in providing ridesharing application
technology and support, background investigation research, information retrieval and
report compilation for purposes of providing on-going employment background
screenings to employers on behalf of Uber. Doe

6. Defendants performed inter alia the following tasks: i.) customer
service support ii.) creating and organizing data, information, documents and/or
reports; iii.) retrieval and storage of data, information, documents and/or reports; iv.)
analysis of data, information, documents and/or reports; v.) authentication and
verification of data, information, documents and/or reports: vi.) technical software

programming and/or database programming to facilitate the creation, organization,
 

Case 1:19-cv-03459-RC Document 1 Filed 11/15/19 Page 3 of 22

analysis, authentication/verification of data, information, documentation and/or
reporting of empioyee background and driver history consumer reports.

7. On information and belief, Checkr obtains driver status and driving
history data directly from the Motor Vehicle Administration(“MVA") for the state of
Marlyand, PennDot for the Commonwealth of Pennyslvania and the Department of
Motor Vehicles(“DMV”) for the Commonwealth of Virginia.

GENERAL FACTS

8. All previous paragraphs inclusive are incorporated by reference and
made a part of this complaint.

9. At all times herein, Plaintiff was a consumer defined by 15 USC
1681a et. seq.

10. At all times mentioned herein Plaintiff was a person as defined by 15
USC 1681a (c).

11. At all times mentioned herein Plaintiff was an individual as defined
by 15 USC 1681a (c).

12. At all times mentioned in this Complaint, Checkr maintained a
"consumer file" on Plaintiff as defined by 15 USC 1681a(d) et. seq. of the FCRA, as well
as 15 USC 1681g et. Seq. of the Fair Credit Reporting Act(“FCRA’).

13. At all times mentioned in this Complaint, Checkr and Doe Defendants
were "person(s)" as defined by 15 U.S.C 168la(f) et. seq.

14. Checkr is a consumer reporting agency(“CRA”), who, in turn sells
background investigation information including an employee’s criminal history and

driver’s license status and driving history to employers.
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 4 of 22

15. Defendant Checkr sold numerous and various background report(s)
to Plaintiffs employer, Uber Technologies, Inc.(“Uber’) regarding the background of
Richard R. Cadmus Jr.

16. Like numerous other employers, Uber uses consumer reports that
include public records received from Defendant Checkr to make decisions about
continued employment.

17. Checkr maintains a national database of driver's license status and
driving history data about prospective ride-share transportation services providers such
as applicable personal data about Plaintiff Cadmus.

18. Defendant’s database of driver’s status and driver's history reports
related to Richard R. Cadmus Jr. erroneously stated his driver's license was
surrendered in the Commonwealth of Virginia (regardless that Cadmus was actively
licensed in the state of Maryland) and therefore, Plaintiffs consumer report implicitly
indicated Plaintiff was not authorized to drive a motor vehicle.

19. Plaintiff brings this claim based on that inaccuracy whereas 15
U.S.C. 1681e(b) requires CRA’s to follow reasonable procedures to ensure maximum
possible accuracy of its reports.

20. Defendant Checkr failed to review, analyze and consult with i.) its
own previously stored driver's license data reporting maintained about Plaintiff; with ii.)
Uber regarding the state Mr. Cadmus was making application to operate as an uber
driver in; and with iii.) Plaintiff; which all contributed to Checkr’s reporting error to

Cadmus’ consumer report.

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 5 of 22

RIDE-SHARING FACTS

21. Ride sharing is defined as individuals participating in an arrangement
in which a passenger travels in a private vehicle driven by its owner, for free or for a
fee, especially as arranged by means of a website or app.

22. At all related times, Plaintiff engaged in the ride-sharing
transportation services as a vehicle owner-driver.

23. At all related times, Plaintiff contractually utilized and relied on the
technology services of Uber Technologies, Inc. (hereinafter “Uber”) for rider lead
generation, global position system mapping services, navigation, communications,
payment services, manifests, waybill, tips, taxes and other reporting tools etc.

24. Plaintiff has been exclusively operating as a_ rider-share
transportation services provider as an Uber “Partner” Driver since September of 2016.

25. Plaintiff has completed over 7,200 trip requests while utilizing the
Uber Driver App.

26. Plaintiff engages in the ride-share transportation services via the
Driver App for approximately 50-70 Hours per week.

27. Plaintiff average income after direct expenses is $223.00 per day.

FACTS ABOUT CHECKR’S CONSUMER REPORT

28. On March 5, 2019, Checkr emailed Plaintiff a copy of his consumer
disclosure report.

29. Among other things, the disclosure contained driver status

information which explicitly stated: LICENSE STATUS: SURRENDER. Exhibit A.
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 6 of 22

30. However, at all related times herein, Plaintiff possessed a valid
Maryland driver's license and not a current Virginia driver's license.

31. The Public Services Commission(“PSC’) for the state of Maryland
enforces a state regulatory requirement for Transportation Network Companies such as
Uber to review and maintain current and accurate driver’s license status and driver
history information about ride-share transportation service providers.

32. The State of Maryland instituted this regulatory
requirement to ensure the public safety, health and welfare.

33. Attached herein is the current driver screening standards applicable
for ride-share transportation service providers ratified and published by the PSC. Exhibit
B.

34. At all times relevant hereto, Plaintiff met the requirements of the
driver screening standards as ratified and published by the PSC.

35. Checkr compiled, analyzed, stored and distributed personal
information related to Plaintiffs driver's license status and history; and personal
characteristics used by Checkr to Uber for the purpose of screening and oversight.

36. The PSC obtained Plaintiffs background investigation which
included his driver’s license status, driving history and criminal background
investigation from Uber Technologies, Inc.

37. The PSC possesses oversight discretionary authority from the
state of Maryland to determine whether Plaintiffs contract employment (i.e.,
rideshare Transportation Service Provider for Uber) should at all relevant times

remain in good standing.

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 7 of 22

38. On March 6, 2019 at 11:00 AM, Plaintiff was engaged in
Transportation Services and operating his rideshare vehicle in-transit with a Uber
rider in the back seat of his vehicle.

39. Suddenly his Driver App shut down and would not provide further
GPS navigation data.

40. Plaintiff was forced to utilize a 3-party navigation tool, (i.e., google
maps) to provide further destination navigation services for purposes of completing
the trip.

41. Plaintiff attempted to reach Uber Support Team over the phone but
his calls appeared to be blocked and would not go connect or “ring” to a customer
service representative.

42. Next, Plaintiff traveled to the Uber Greenlight Hub in Fells Point
located in Baltimore, MD.

43. Plaintiff sought assistance from Uber personnel to turn his Driver
App back on. Uber employees were unable to determine why Plaintiffs Driver App
had been abruptly deactivated but pointed Plaintiff to the “License Status: Surrender’
language in the consumer report.

44. The driver’s license status information reported by Checkr was
demonstrably false and disparaging.

45. At all related times herein, Plaintiff's privilege to drive was in good
standing and/or “eligible to driver’ in Maryland, Pennsylvania, Nevada and Virginia.

46. On March 6, 2019 at 12:53PM, Uber sent Plaintiff an email from no

reply@checkr.com which stated:

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 8 of 22

Wed 06 Mar 2019

Personal & Confidential
Dear Richard Randall Cadmus jr:

Enclosed please find a copy of the consumer report that we ordered
from Checkr, Inc. with your authorization, in connection with your proposal to
enter an independent contractor relationship. Also please find enclosed a
summary of your rights under applicable law. Checkr, Inc. is located at One
Montgomery Street, Suite 2000, San Francisco, CA 94104 and can be reached
at 844-533-0807 or https://checkr.com/applicant.

Please carefully review the consumer report. We will be completing our
review of your proposal to enter an independent contractor relationship request
within the next few days and, based in whole or in part on the information in the
report, may decide not to accept your proposal. The specific records that may
disqualify you from entering an independent contractor relationship with the
Company are:

° License Status: SURRENDER

lf you believe that any of the information in the consumer report is
inaccurate or incomplete, please contact Checkr, Inc. within seven business
days of receiving this letter.

If you reside or submitted a proposal to enter an independent contractor
relationship with the Company in Massachusetts, please also note the following
enclosures: (i) a copy of the Company’s Massachusetts Criminal Record
Information Policy; (ii) the sources of any criminal history records provided to the
Company (as reflected in the consumer report); and (iii) information from the
Massachusetts Department of Criminal Justice Information Services (“DCJIS”)
concerning the process for correcting a criminai record.

If you reside or submitted a proposal to enter an independent contractor
relationship with the Company in New York, please also note the following
enclosure: a copy of Article 23-A of the New York Correction Law.

« You have the right to seek correction of any incorrect information
contained in the consumer report pursuant to the regulations and procedures
established by the New York State Division of Criminal Justice Services. Please
email article23-a@uber.com within 7 days.

e You can also use this email address to provide us with information
about your rehabilitation efforts, good conduct, or both. Please do so within 7

days.

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 9 of 22

If we do not hear from you within that time, we will make our
determination based on the information currently available to us.

In the event that we choose not to enter into an independent contractor
relationship, Checkr, Inc. will provide you such notice. Exhibit B.

COUNT ONE
VIOLATION OF FAIR CREDIT REPORTING ACT (FRCA) AND FAIR AND
ACCURATE CREDIT TRANSACTION ACT (FACTA), 15 U.S.C. 1681e
Failure to Maintain Accuracy in Plaintiff's Consumer File

Against Checkr
47. All previous paragraphs inclusive are incorporated by reference
and made a part of this complaint.
48. Prior to the commencement of this action, Chekr through Doe

Defendants sent copies of a purported consumer report to Plaintiff via email on
March 5, 2019 and again on March 18, 2019.

49. On March 5, 2019 at 7:10PM, Defendants sent Plaintiff an email
stating his background check was complete. The email contained a copy of Plaintiff's
fourth background investigation between December 2018 and March 5, 2018 which
concluded Plaintiff's driver's license was “surrendered”. Exhibit A.

50. Defendant forwarded the background investigation resuit to Uber.

51. Defendant’s background investigation information about Plaintiff
was demonstrably false and disparaging.

52. At all related times herein, Plaintiffs privilege to drive was in good
standing or “eligible to drive” in each applicable state including Maryland,
Pennsylvania, Nevada and Virginia.

53. Based on the false and disparaging information supra, Uber
Technologies, Inc. took immediate adverse action against Plaintiff by deactivating

Cadmus’ access to the Uber Driver App.

9

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 10 of 22

54. Plaintiff was not afforded any notice or a reasonable opportunity to
timely correct the erroneous information prior to the course of action taken against
him.

55. The above referenced information was inaccurate and adverse as
referred to by 15 USC 1681g of the FCRA.

56. Plaintiffs Uber Driver App remained suspended and deactivated
between March 5, 2019 and May 14, 2019 (i.e., 70 days).

97. WHEREFORE PREMISES CONSIDERED, Plaintiff moves this
Court for judgment against Checkr and Doe Defendants, jointly and severally, in the
amount of ONE THOUSAND ($1,000.00) DOLLARS in statutory damages, together
with actual damages of FORTY NINE THOUSAND NINE HUNDRED ($49,500.00)
DOLLARS in actual and compensatory damages, as well as_ costs expended,
interest and any additional relief this Court may deem proper and just.

COUNT TWO
TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONSHIP
Against Checkr and Doe Defendants

58. All previous paragraphs inclusive are incorporated by reference and
made a part of this complaint.

59. Plaintiff is a full-time rideshare driver who utilizes the Uber Driver App
as his primary means of financial income.

60. Prior to being suspended for (70) days from the Uber DriverApp,

Plaintiff actively utilized and relied on the platform to receive transportation requests

between 50 and 70 hours per week.

10

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 11 of 22

61. As such, a Technology Services Agreement (i.e., the “Agreement”)
exists between Plaintiff, Uber Technologies, Inc. and Raiser LLC (a subsidiary of Uber
Technologies, LLC). Exhibit D.

62. Checkr and Doe Defendants had affirmative knowledge of Plaintiff's
contractual agreement with Uber.

63. Plaintiffs Uber profile and driver status has remained active and in
good standing since August of 2016.

64. Checkr and Doe Defendants caused disparaging and injurious
falsehoods regarding Plaintiff's driver status to be memorialized and distributed to Uber
and others.

65. To Plaintiffs detriment, Uber relied on the information provided within
the consumer report to deactivate Plaintiffs Driver App.

66. As a result, Defendants’ conduct made it impossible to perform
and/or comply with the Agreement between Plaintiff and Uber.

67. Checkr’s conduct was willful, wanton and reckless.

68. Checkr’s conduct caused Uber to ultimately the breach the
Agreement with Plaintiff.

69. Plaintiff was deactivated and essentially barred from receiving trip
requests on the Uber Driver App for 70 days.

70. Plaintiff is not able to enjoy the benefits of ride-share lead generation
among other things within the Uber Driver App. He is unable to generate income and

unable to pay his normal living expenses as direct and foreseeable consequence.

11
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 12 of 22

71. Checkr’s and Doe Defendants’ conduct was not only intentional but
independently wrongful and/or unlawful because Defendants’ knew or should have
known Plaintiffs driver's license status was in good standing prior to sending the
consumer report to Uber.

72. Checkr and Doe Defendants are in violation of Title 15 U.S. Code
Subchapter lil - Credit Reporting Agencies(“CRA’) among other things.

73. WHEREFORE PREMISES CONSIDERED, Plaintiff moves this
Court for judgment against Checkr and Doe Defendants, jointly and severally, in the
amount of ONE MILLION ($1,000,000.00) DOLLARS in actual and compensatory
damages, together with costs expended, interest and any additional relief this Court
may deem proper and just.

COUNT THREE
DEFAMATION
Against Checkr and Doe Defendants

74. All previous paragraphs inclusive are incorporated by reference and
made a part of this complaint.

75. Checkr and Doe Defendants made false, defamatory and libelous
statements by publication inside Plaintiffs consumer report by stating License Status:
SURRENDER on March 5, 2019. Exhibit A.

76. Checkr failed and refused to verify, authenticate or corroborate the
erroneous information prior to Doe Defendants employed by Checkr forwarding the
consumer report to Uber.

77. Checkr’s false, defamatory and libelous statement is the direct and

proximate cause of Plaintiffs injuries.

12

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 13 of 22

78. Alternatively, Defendant’s published statements that essentially
accused Plaintiff of driving without a license imputed a crime upon Cadmus. As such,

Checkr has committed defamation per se.

79. Plaintiff has suffered serious harm from being banned by from the
Uber Driver App.
80. Being classified and labeled by Defendants’ as unlicensed has

exposed Plaintiff to constructive scorn, hatred, contempt and ridicule by Uber and the
PSC.

81. Uber has been discouraged from having a good opinion of, or
association with Plaintiff due to the subject of the libelous statement published by
Checkr.

82. WHEREFORE PREMISES CONSIDERED, Plaintiff moves this
Court for judgment against Checkr and Doe Defendants, jointly and severally, in the
amount of ONE MILLION ($1,000,000.00) DOLLARS in compensatory damages,
together with costs expended, interest and any additional relief this Court may deem
proper and just.

COUNT FOUR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
Against Checkr and Doe Defendants

83. All previous paragraphs inclusive are incorporated by reference and

made a part of this complaint.

84. Chekr’s published statements were made with reckless disregard

and done with malicious intent.

13
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 14 of 22

85. Chekr’s demonstrated acts and omissions were outrageous and
extreme.

86. Plaintiff recently relocated to Baltimore, Md. and purchased a new
home in December of 2018.

87. Plaintiff relied substantially on his ride-share income generated from
the previous two (2.5) years to qualify for his new home mortgage.

88. Plaintiff had no reason to suspect or believe Uber would be induced
into breaching the Agreement and essentially deactivate Plaintiffs Driver App two
months after he purchased a new home and relocated to the City of Baltimore, Md.

89. Plaintiff has no other source of financial income.

90. Not knowing how the next mortgage payment will be made (as a first-
time home buyer purchase); as well, how Plaintiff will pay for his living expenses, has
caused Plaintiff serious and sever emotional distress that would shock the conscious
of a reasonable man.

91. Plaintiff has incurred migraine headaches, ringing in his ears,
seriously high and debilitating biood pressure, hypertension, night sweats as well as
difficulty breathing and has suffered four anxiety attacks (believing he was choking and
unable to breath) since March 6, 2019.

92. Plaintiff has also collapsed and fainted twice since Uber deactivated
his Driver App.

93. Plaintiff has been and continues to be in a state of panic and despair

related to his loss of income since Uber deactivated his Driver App.

14
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 15 of 22

94. Plaintiff also suffers from a debilitating physical condition dating back
twenty (20) years for which he takes medication which materially affects his energy,
stamina and ability to perform strenuous physical tasks creating a bar to finding
alternative employment.

95. In the alternative, Plaintiff makes a claim for NEGLIGENT
INFLICTION OF EMOTIONAL DISTRESS against Checkr.

96. WHEREFORE PREMISES CONSIDERED, Plaintiff moves this
Court for judgment against Checkr and Doe Defendants, jointly and severally, in the
amount of ONE MILLION ($1,000,000.00) DOLLARS in compensatory damages,

together with costs expended, interest and any additional relief this Court may deem

proper and just.
COUNT FIVE
NEGLIGENT HIRE AND/OR SUPERVISION
Against Checkr
97. At all times material to this Complaint, Checkr hired John and Jane

Does 1 through 10 to act for its financial benefit and Doe Defendants were subject to
the direction and control of Checkr.

98. As such, Checkr owed Plaintiff and members of the public at large [a
duty] to take reasonable measures, both at the time it hired the Doe Defendants and
throughout its employment of Doe Defendants, to ensure each conducted
himself/herself in [a] lawful, compliant and prudent manner while engaging in the
research, generation, analysis and storage of background and driver's license history

investigation reports (“Consumer Reports’).

15

 
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 16 of 22

99. Those duties include, but are not limited to, Checkr’s duty to make
sure Doe Defendants had i.) the proper professional background and experience in
conducting criminal and driver history background investigation and analysis; and ii.)
provide adequate training, supervision and seek those sufficiently experienced
software/database programming where it relates to accurately generating, reporting,
analyzing and verifying the background investigation data and information among other
things.

100. On or about March 5, 2019, Checkr breached its duties of care owed
to Plaintiff by employing Doe Defendants, who were not properly trained and
experienced in conducting criminal and driver's license status/history background
investigations when Doe Defendants forwarded their Consumer Report to Uber
Technologies, Inc. vis-a-vis Plaintiff purportedly not having a current and valid driver's
license in the jurisdiction where he had recently relocated to live and work.

101. As such, Checkr breached the duties of care it owed to Plaintiff by
not providing adequate supervision and oversight to ensure proper steps were being
utilized to ensure the veracity of the information researched, compiled, analyzed,
stored and forwarded to the other and/or to Uber Technologies and the PSC.

102. As a direct and proximate result of Checkr’s breach of the duties of
care owed to Plaintiff, he has and continues to sustain substantial and serious injuries
and damages including but not limited to emotional, physical and financial pain and
suffering.

103. WHEREFORE PREMISES CONSIDERED, Plaintiff move this Court

for judgment against Checkr in the amount of ONE MILLION ($1,000,000.00)

16
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 17 of 22

DOLLARS in compensatory damages, together with costs expended, interest and any

additional relief this Court may deem proper and just

JURISDICTION
104. The previous paragraphs of this Complaint are incorporated by
reference.
105. At all times relevant herein, Plaintiff Cadmus timely opted out of

arbitration with Uber Technologies, Inc.

106. The Court has jurisdiction under FCRA, 15 U.S.C. 1681p, and 28
U.S.C 1331 and 1332. Venue is proper in this Court under 28 U.S.C. 1391(b) as
Defendant regularly conducts business in the district and division. Plaintiff resides in
this District. Significant third-party evidence and witness testimony is located here.
Further, because Checkr regularly conducts business in the state of Maryland, the
company has availed itself to the market forces and laws and regulations codified within
this state.

107. This Court has Federal question jurisdiction pursuant to 28 USC
1331-1337 etseq. and 15 USC 1681 et. seq.

108. Diversity of Citizenship exists between Plaintiff and Defendant
because they are both domiciled in different states and the amount in controversy
is over SEVENTY-FIVE THOUSAND ($75,000.00) DOLLARS.

109. At all times herein, Plaintiff regularly received and was authorized
to receive Uber requests (i.e., “pings” for passenger pickup) within the District of
Columbia, Maryland and Virginia (“DMV”) area.

110. At all times herein, Checkr, Uber and Doe Defendants regularly

17
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 18 of 22

conduct business within Washington D.C. (i.e., District of Columbia), Maryland and
Virginia. As such, Checkr and Uber consent to be subject to defend litigation within
the jurisdictional boundaries and filing an action within the DMV will not violate due
process and/or offend the notions of fair play and substantial justice.

LIABILITY AND DAMAGES

111. All previous paragraphs inclusive are incorporated by reference and
made a part of this complaint.

112. Defendant is liable for the acts committed by its agents, employees
and representatives under the doctrine of respondeat superior because
Defendants’ such persons were acting within the scope of their employment with
Checkr.

113. In the alternative, Defendant is liable for the conduct of its agents
/ employees and representatives under the theory of joint and several liability
because Defendant and its agents/ employees were engaged in a joint venture and
were acting jointly and in concert.

114. Any mistake made by Defendants would have included a mistake of
law.

115. Any mistake made by Defendants would not have been a reasonable
or bona fide mistake.

116. Plaintiff believes and avers Defendant's conduct was willful for
reasons including but not limited to prior knowledge of Plaintiffs driver's license

status by Checkr.

18
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 19 of 22

117. Nevertheless, Defendants included superfluous information
which implicitly indicated Plaintiff's privilege to drive a car was not in good standing
for purposes of providing Uber transports.

118. Plaintiff is entitled to ONE THOUSAND ($1,000.00) DOLLARS
statutory damages in this case pursuant to 15 USC 1681n et. seq. because
Defendant(s)’ acts and omissions were willful. In the alternative, Plaintiff requests
such other amount as this Honorable court deems just and proper.

119. Plaintiff is entitled to at least ONE MILLION ($1,000,000.00)
DOLLARS in non-economic compensatory damages.

120. Because Defendant(s)’ conduct was_ -willful, wanton and
reckless, Plaintiff requests punitive damages in an amount of FIVE HUNDRED
THOUSAND ($500,000.00) DOLLARS. In the alternative, Plaintiff requests such
other amount determined bya jury.

121. Plaintiff suffered and continues to suffer from serious and sever
agony, frustration, aggravation, embarrassment, hopeless despair and serious
and sever emotional distress as a result of the acts and omissions described in
this Complaint.

122. For purposes of a default judgment, Plaintiff believes and avers
that such agony, frustration, aggravation and embarrassment has a value of no
less than ONE HUNDRED FORTY THOUSAND ($140,000.00) DOLLARS.

OTHER RELIEF
123. All previous paragraphs inclusive are incorporated by reference and

made a part of this complaint.

19
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 20 of 22

124. Plaintiff requests a jury trial in this matter.
125. Plaintiff seeks reasonable attorney's fees and costs.
126. Plaintiff seeks such other relief as this Honorable Court may deem

just and proper.

127. Plaintiff reserves to amend as a matter of course and to add
additional party-defendants; and state law/constitutional claims against Checkr and
Doe Defendants among potential others.

WHEREFORE, Plaintiff demands judgment against Checkr and Doe
Defendants, jointly and severally, in the amount of no less than FOUR MILLION
FOURTY-NINE THOUSAND ($4,049,500.00) DOLLARS as enumerated below, or
other amount determined by this Honorable Court.

$49,500.00 actual and statutory damages for Count One
$1,000,000.00 actual damages for Count Two
$1,000,000.00 actual damages for Count Three
$1,000,000.00 actual damages for Count Four

$1,000,000.00 actual damages for Count Five
$500,000.00 punitive damages

 

Total: $4,049,500.00

Plaintiff further seeks such additional relief as the Court deems just and proper.

RICHARD R. DMUS JR.
By: b
0 Se

 

Richard R. Cadmus Jr.
1258 James Street
Baltimore, MD 21223
(540)395-3539
randcadmus@gmail.com

20
Case 1:19-cv-03459-RC Document1 Filed 11/15/19 Page 21 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
RICHARD R. CADMUS, JR.,

Plaintiff,

CHECKR, INC. Civil Action No.:
JOHN AND JANE DOES 1 THROUGH 10

Defendants.

+ £ ££ + + FF FF € F FF FF HF F

ORDER

 

AND NOW, this __ th day of November, 2019, upon consideration of Plaintiff's
“Motion For CM/ECF Filing Access, it is hereby ORDERED that Plaintiffs motion is
GRANTED.

Plaintiff is hereby directed to follow the Court’s Tutorial for “Registering for E-
filing for the U.S. District Court for the District of Columbia via Pacer” located on the
Court's website.

This cause continues.

BY THE COURT

 

District Court Judge
(From:

To:

 

Ed

eNO Te
sirabternee SERVI

1000

Richard R. Cadmus Jr.
1258 James Street
Baltimore, Maryland 21223

Clerk of the Court

US District Court for the District of Columbia
333 Constitution Avenue, N.W.

Washington D.C. 20001

R2305M1 44667

14

 
